Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 25 and 26 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The arrangement of the tabs relative to the inner cylindrical ring is not definite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 13-18 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20120198913 A1 to Mustacich (“Mustacich”).
Mustacich discloses:
Regarding claim 1:
an inner cylindrical ring (e.g., tube 18) (e.g., Fig. 2-6 and para 78-79 and 85-87); 

a middle cylindrical ring (e.g., surface 48) disposed around the heating wire and the inner cylindrical ring, wherein the heating wire is in direct contact with and uniformly heats an inner surface of the middle cylindrical ring (e.g., Fig. 2-6 and para 81-83); 
a capillary tubing (e.g., capillary column 14) used as a GC column and disposed circumferentially and in a single layer around and in contact with an outer surface of the middle cylindrical ring, wherein the capillary tubing is disposed directly opposite the heating wire on the inner surface of the middle cylindrical ring (e.g., Fig. 2-6 and para 81-83); and 
an outer cylindrical ring (e.g., sheath 66) disposed circumferentially around the capillary tubing and the middle cylindrical ring (e.g., Fig. 2-6 and para 84);
Regarding claim 2: wherein the system is further comprised of a temperature sensor (e.g., temperature sensing device 78) disposed on the inner cylindrical ring to thereby enable temperature readings of the inner cylindrical ring (e.g., Fig. 3 and para 94-103);
Regarding claim 3: wherein the outer cylindrical ring is less than 10 cm in diameter to enable the heating system to be used in a field- portable GC/MS measurement system (e.g., Fig. 2 and 5 and para 53, 68 and 69);
Regarding claim 4: wherein the system is further comprised of an electrical source (e.g., rate controller 74) coupled to the heating wire for providing electricity to enable heating of the heating wire (e.g., Fig. 1 and para 71, 74, 75 and 99);
Regarding claim 5: wherein the system is further comprised of a field portable GC/MS unit (e.g., gas chromatography instrument 12) that is coupled to the capillary tubing (e.g., Fig. 1 and para 66);
Regarding claim 13:
an inner cylindrical ring (e.g., tube 18) (e.g., Fig. 2-6 and para 78-87); 
a heating wire (e.g., heating element 16) uniformly wound circumferentially around an entire circumference of the inner cylindrical ring (e.g., Fig. 2-6 and para 78-87); 
a middle cylindrical ring (e.g., surface 48) disposed around the heating wire and the inner cylindrical ring, wherein the heating wire is in direct contact with and uniformly heats an inner surface of the middle cylindrical ring (e.g., Fig. 2-6 and para 78-87); 
a capillary tubing (e.g., capillary column 14) used as a GC column and disposed circumferentially and in a single layer around and in contact with an outer surface of the middle cylindrical ring, wherein the capillary tubing is disposed directly opposite the heating wire on the inner surface of the middle cylindrical ring (e.g., Fig. 2-6 and para 78-87);
an outer cylindrical ring (e.g., sheath 66) disposed circumferentially around the capillary tubing and the middle cylindrical ring (e.g., Fig. 2-6 and para 78-87); and 
a field portable GC/MS instrument (e.g., gas chromatography instrument 12) that is coupled to the capillary tubing for performing sampling and measurement of high temperature boiling semi-volatile organic compounds (e.g., Fig. 1 and para 66);
Regarding claim 14: wherein the system is further comprised of a temperature sensor (e.g., temperature sensing device 78) disposed on the inner cylindrical ring to thereby enable temperature readings of the inner cylindrical ring (e.g., Fig. 3 and para 94-103);
Regarding claim 15: wherein the outer cylindrical ring is less than 10 cm in diameter to enable the heating system to be used in the field-portable GC/MS instrument (e.g., gas chromatography instrument 12) (e.g., Fig. 1, 2 and 5 and para 53, 66, 68 and 69);
Regarding claim 16: wherein the system is further comprised of an electrical source (e.g., rate controller 74) coupled to the heating wire for providing electricity to enable heating of the heating wire (e.g., Fig. 1 and para 71, 74, 75 and 99);
Regarding claim 17: the capillary tubing (e.g., capillary column 14) contacts the middle cylindrical ring (e.g., surface 48) (e.g., Fig. 5);
Regarding claim 18: the capillary tubing (e.g., capillary column 14) contacts the middle cylindrical ring (e.g., surface 48) (e.g., Fig. 5);
Regarding claim 21: the heating wire is enclosed between the inner cylindrical ring and the middle cylindrical ring and is configured to uniformly heat an inner surface of the middle cylindrical ring (e.g., Fig. 2-6 and para 81-83);
Regarding claim 22: the heating wire is enclosed between the inner cylindrical ring and the middle cylindrical ring and is configured to uniformly heat an inner surface of the middle cylindrical ring (e.g., Fig. 2-6 and para 81-83);
Regarding claim 23: the capillary tubing is disposed circumferentially around the outer surface of the middle cylindrical ring (e.g., Fig. 2-6 and para 81-83); and
Regarding claim 24: the capillary tubing is disposed circumferentially around the outer surface of the middle cylindrical ring (e.g., Fig. 2-6 and para 81-83).
To the extent that it may be argued that a single embodiment does not disclose all of the claimed subject matter, such as Fig. 3-6 of Mustacich not showing the heating wire being wound circumferentially around an entire circumference of the inner cylindrical ring, it would have been obvious to one of ordinary skill in the art to modify the Fig. 3-6 embodiments of Mustacich by the Fig. 2 embodiment of Mustacich in order to provide for quickly cooling the column of a gas chromatography instrument and maintaining subambient temperatures, without the wasteful and expensive use of relatively large amounts of cryogenic liquids.
Claims 19-20 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mustacich and further in view of US 6751983 B1 to Dienhart et al. (“Dienhart”).
Mustacich discloses:
Regarding claim 19: the outer cylindrical ring (e.g., sheath 66) around the inner cylindrical ring (e.g., tube 18) (e.g., Fig. 5); and
Regarding claim 20: the outer cylindrical ring (e.g., sheath 66) around the inner cylindrical ring (e.g., tube 18) (e.g., Fig. 5).
Mustacich does not explicitly disclose tabs that are folded around the inner cylindrical ring (as recited in claims 19-20).
However, Dienhart discloses:
Regarding claim 19: the outer cylindrical ring (e.g., outer tube part 19) comprises tabs (e.g., webs 20a to 20d) that are folded around the inner cylindrical ring (e.g., inner tube part 18) (e.g., Fig. 6-10 and col 4, ln 5-42);
Regarding claim 20: the outer cylindrical ring (e.g., outer tube part 19) comprises tabs (e.g., webs 20a to 20d) that are folded around the inner cylindrical ring (e.g., inner tube part 18) (e.g., Fig. 6-10 and col 4, ln 5-42);
Regarding claim 25: the tabs are substantially parallel to the inner cylindrical ring (e.g., Fig. 6-10 and col 4, ln 5-42); and
Regarding claim 26: the tabs are substantially parallel to the inner cylindrical ring (e.g., Fig. 6-10 and col 4, ln 5-42).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Mustacich as suggested and taught by Dienhart in order for the annular space between the outer and the inner tube part to be divided into individual ducts with an equal flow cross section.
Response to Amendment
The amendment of 09/08/2021 is acknowledged. 
Response to Arguments
Applicant's arguments filed 09/08/2021 have been fully considered but they are not persuasive.  The remarks begin by noting the claim status and amendments as well as new claims 25-26 and the prior interview.  The remarks then address the prior art rejections and the amended claims.  
The remarks explain the cited portions of Mustacich corresponding to the claimed elements. The remarks state that the "surface" 48 of Mustacich is the second surface 48 of the heating element 16 that contacts the capillary column 14 and the surface 48 is part of the heating element 16 which the Office Action identifies as corresponding to the claimed heating wire such that Mustacich does not disclose or suggest a middle cylindrical ring or any other component between the heating element 16 and the capillary column 14. The remarks further state that this is also apparent from Figure 2 of Mustacich and the heating element 16 (or the outer surface 48 thereof) directly contacts the capillary column 14 such that there is no component that can be properly identified as the middle cylindrical ring in the manner claimed. However, claim 1 uses the open transition term “comprising” and broadly recites the claimed heating wire and middle cylindrical ring such that the cited components of Mustacich, heating element 16 and surface 48, correspond to the claimed heating wire and middle cylindrical ring. Mustacich explicitly labels these components with distinct reference numbers 16 and 48 and Fig. 2, 3 and 5 show heating element 16 and surface 48 as components corresponding the claimed elements as set forth above. Fig. 2, 3 and 5 show surface 48 disposed around heating element 16 and tube 18, wherein heating element 16 is in direct contact with and uniformly heats an inner surface of surface 48 as claimed.
The remarks also state that, in the examination of the corresponding PCT application (PCT Application No. PCT/US2017/039807) and other corresponding foreign applications, it is the insulating 
It is noted that Fig. 4A of the present application shows wire 38 wound more tightly with the windings of Mustacich and paragraph 46 discloses that elimination of all spacing between the windings of the heating wire 38, which are notable distinctions from Mustacich. It is suggested that Applicant consider reciting this aspect of the disclosed invention (e.g., a heating wire wound circumferentially around an entire circumference of the inner cylindrical ring, wherein such winding eliminates of all spacing between the windings of the heating wire).
The remarks then address the previously applied reference of Ross, which is no longer applied to the claims based on the present amendments. 

The remarks then specifically address dependent claims 19 and 20, which each recite that the outer cylindrical ring comprises tabs that are folded around the inner cylindrical ring. The remarks note that the previous Office Action concedes that Mustacich and Ross do not disclose this feature but asserts that Dienhart discloses that "the outer cylindrical ring (e.g., outer tube part 19) comprises tabs (e.g., webs 20a to 20d) that are folded around the inner cylindrical ring (e.g., inner tube part 18)" and that Applicant respectfully disagrees. The remarks reproduce Figure 8 of Dienhart and state that the webs 20a-20d extend between the inner tube part 18 and the outer tube part 19. The remarks further state that it is unclear how the webs 20a-20d can be considered to be folded around the inner tube part 18 when the webs 20a- 20d terminate at the inner tube part 18 and that clarification is requested should any rejection be maintained. It is noted that the recitation of “…folded around…” is a product by process recitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113. It is further noted that the webs 20a to 20d correspond structurally to the claimed tabs and webs 20a to 20d are around inner tube part 18, which corresponds to the claimed inner cylindrical ring.

The remarks then address new claims 25 and 26, which depend from allowable Claims 1 and 13, respectively, and each recite that the tabs are substantially parallel to the inner cylindrical ring. The remarks state that support for this subject matter may be found at, for example, Figure 3 of the present application, the cited art does not disclose or suggest this arrangement, and it is clear from Figure 8 of Dienhart above that the webs 20a-20d are not parallel to the inner tube part 18. However, Fig. 8 of Dienhart shows that the webs 20a-20d are substantially parallel to the inner tube part 18 in the plane extending out of the paper/page for Fig. 8.
The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        December 3, 2021